Citation Nr: 1746122	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-12 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia, and if so, whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the Veteran's claim.

In July 2013, the Veteran presented sworn testimony during a videoconference hearing on other matters, which was chaired by the undersigned. A transcript of the hearing has been associated with the Veteran's claims file.

In March 2017, the Board reopened the Veteran's claims of entitlement to service connection for a low back disability and radiculopathy of the lower extremities and remanded them for additional development. These matters are part of an entirely separate appeals stream and are still undergoing development at the RO. As such, they are not before the Board at this time.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a decision dated February 2002, the RO denied the Veteran's claim of service connection for fibromyalgia.  The disorder was held not to have been clinically established or diagnosed.  The Veteran was notified of the decision and did not appeal.

2. Evidence added to the record since the February 2002 rating decision denying entitlement to service connection for fibromyalgia is cumulative or redundant, does not cure a prior evidentiary defect, and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The February 2002 rating decision denying service connection for fibromyalgia is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
2. New and material evidence has not been presented to reopen a claim of entitlement to service connection for fibromyalgia. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

With regard to the pending claim, examinations are not necessary if no new and material evidence has been received. See 38 C.F.R. § 3.159(c)(4)(iii). As will be discussed below, the Veteran has not submitted, and VA has not otherwise received, evidence sufficient to reopen the pending claim. Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record. 38 C.F.R. § 3.156(a). The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

This appeal arises out of the Veteran's contention that his claimed fibromyalgia is related to his military service.

The February 2002 rating decision considered the Veteran's service and VA  treatment records, as well as an October 2001 report which noted a medical impression of 'probable fibromyalgia.' It was explained that this was not a definitive diagnosis and the evidence failed to demonstrate treatment and/or diagnosis of fibromyalgia in the 10 years since the Veteran's service. 

The Veteran was notified, did not appeal the decision, and new and material evidence was not received within a year of that decision. Thus, the February 2002 rating decision is final. See 38 U.S.C. A. § 7105; 38 C.F.R. § 3.104. 

Subsequently, a number of additional records were added to the Veteran's electronic claims file. This evidence consists of the Veteran's private treatment records from several providers, additional post-service VA treatment records, and his Social Security Administration records. 

The Veteran's Social Security Administration records show that his appeal was resolved with fully favorable decision and grant of benefits in November 2006. The Veteran was found disabled for Social Security purposes on the basis of severe impairment consisting of degenerative disc disease of the cervical spine with radiculopathy, status post discectomy, fusion and plating and degenerative disc disease of the lumbar spine with radiculopathy. It was noted that these impairments caused significant limitation in his ability to perform basic work activities. The effective date assigned was April 19, 2002. A review of these records does not show a clinical confirmed diagnosis of fibromyalgia or award of benefits on the basis fibromyalgia. The Boards observes that these records included the Veteran's prior October 2001 treatment note that was considered in the February 2002 rating decision.

The Veteran's additional VA treatment records include a pain note on October 29, 2014 wherein he complained of pain associated with fibromyalgia. Diagnostic impression was somatic symptoms disorder (chronic pain disorder), which rules out fibromyalgia. No definitive diagnosis of fibromyalgia was rendered. A review of the remaining VA treatment records does not reveal further references to fibromyalgia.

The Veteran's private treatment records also do not show confirmed clinical diagnosis of fibromyalgia. The records show a multitude of objective findings to support diagnosis of degenerative disc disease of the cervical and lumbar spine with findings of radiculopathy. The records document a post-service work related lifting injury in April 2002.

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for entitlement to service connection for fibromyalgia has not been received. While new evidence has been received, no material evidence has been received to show a clinically confirmed diagnosis which is linked to military service. Any possible complaints of pain associated with fibromyalgia were later associated with other documented disorders. In other words, the evidence fails to show that fibromyalgia was incurred in or caused by military service or that a current confirmed clinical diagnosis exists.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for fibromyalgia, and the claim to reopen is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


